Citation Nr: 0026207	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to a compensable rating for cholesteatoma, 
left ear with tinnitus, status post tympanomastoidectomy, 
prior to June 10, 1999.

2.  Entitlement to a rating in excess of 10 percent for 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a compensable rating for perforated 
tympanic membrane, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991, and from October 1993 to December 1995; the discharge 
certificate pertaining to his first period of service 
reflects that he had served three months of prior active 
duty.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  Thereafter, the veteran's file was transferred to 
the VA Regional Office (RO) in Cleveland, Ohio.

The appeal was docketed at the Board in 1998.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, prior to June 10, 1999, included an 
absence of suppuration and tinnitus which was not traceable 
to a head injury, concussion or acoustic trauma.  

2.  Current manifestations of the veteran's service-connected 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, include tinnitus of periodic frequency, 
without evidence of discharge/infection or cholesteatoma.

3.  Auditory acuity in the veteran's left ear is at level I.

4.  The veteran's perforated tympanic membrane, left ear, is 
asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for cholesteatoma, 
left ear with tinnitus, status post tympanomastoidectomy, 
prior to June 10, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
6200, 6260 (effective through June 9, 1999).

2.  The criteria for a rating in excess of 10 percent for 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.10 and Part 4, 
Diagnostic Codes 6200-6260 (effective June 10, 1999).

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 and Part 4, Diagnostic 
Code 6100 (1999).

4.  The criteria for a compensable rating for perforated 
tympanic membrane, left ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 3.321 and Part 4, 
Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for cholesteatoma, left ear 
with tinnitus, status post tympanomastoidectomy, for which 
the RO has assigned a 10 percent rating (with a 
noncompensable rating having been in effect from October 31, 
1997 through June 9, 1999) under Diagnostic Codes 6200-6260 
of the Rating Schedule; for left ear hearing loss, rated 
noncompensable under Diagnostic Code 6100; and for perforated 
tympanic membrane, left ear, rated noncompensable under 
Diagnostic Code 6211.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the history 
of each disability for which entitlement to an increased 
rating is asserted.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to any disability for which entitlement 
to an increased rating is currently asserted on appeal.


I.  Cholesteatoma, Left Ear, prior to June 10, 1999

In accordance with Diagnostic Code 6200, as in effect through 
June 9, 1999, a 10 percent rating was warranted for otitis 
media, suppurative, chronic, during the continuance of the 
suppurative process, such rating to be combined with ratings 
for loss of hearing.  See Note to Code 6200, as in effect 
through June 9, 1999.  Pursuant to Diagnostic Code 6200, 
effective June 10, 1999, the veteran's service-connected 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, either during suppuration or with aural 
polyps, warrants a 10 percent rating.  See 64 Fed. Reg. 
25,202-210 (May 11, 1999).  Pursuant to Diagnostic Code 6260, 
as in effect through June 9, 1999, a 10 percent rating was 
warranted for "persistent" tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  In accordance with 
Diagnostic Code 6260, effective June 10, 1999, see 64 Fed. 
Reg. 25,202-210 (May 11, 1999), applicable pursuant to "Note" 
to Diagnostic Code 6200, see id., a 10 percent rating is 
warranted for "recurrent" tinnitus.  A separate rating for 
tinnitus may be combined with a rating under Diagnostic Code 
6200, except when tinnitus supports an evaluation under such 
Code.  Note to Diagnostic Code 6260 (effective June 10, 
1999).  

Service medical records reflect that, in response to a 
cholesteatoma found in the veteran's left middle ear in 
apparently November 1994, he underwent, in January 1995, a 
mastoidectomy.  Thereafter, when he was seen for follow-up 
treatment in March 1995, his left ear was free of discharge 
(i.e., "[no] otorrhea") and there was no evidence of 
cholesteatoma.  A repeat mastoidectomy was performed in 
August 1995.  Subsequent to service, in conjunction with an 
audiogram administered by VA in January 1998, the veteran 
complained of experiencing "constant" tinnitus in his left 
ear.  On a formal VA compensation examination performed in 
December 1998, the veteran is recorded as having complained 
of "periodic" tinnitus in his left ear.  On physical 
examination, the veteran was, apparently bilaterally, free of 
active ear infection; there was no evidence of cholesteatoma 
on the left.  

In considering the veteran's claim for a compensable rating 
for cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, prior to June 10, 1999, the Board is 
cognizant that, in conjunction with a VA audiogram 
administered the veteran in January 1998, he specifically 
complained of experiencing "constant" tinnitus.  However, 
while tinnitus of such frequency is probably representative 
of the requisite "persistent" tinnitus necessary for a 10 
percent rating under Code 6260, as in effect through June 9, 
1999, entitlement to such compensable rating would only 
inhere if the tinnitus was a symptom of a head injury, 
concussion or acoustic trauma and none of the latter 
etiologies is shown.  In this regard, while the VA examiner 
in December 1998 posited that the veteran's tinnitus in his 
left ear "may be" associated with acoustic trauma-occasioned 
high frequency sensorineural hearing loss, he emphasized that 
the precise etiology of the veteran's tinnitus could "not 
definitely be determined and it was as likely as not...a 
combination of the acoustic trauma and the left ear disease 
(italics added)".  Further, while the "constant" tinnitus 
complained of in January 1998 would be of sufficient 
frequency to be representative of the requisite "recurrent" 
tinnitus necessary for a 10 percent rating under the 
provisions of Code 6260 which became effective June 10, 1999, 
such compensable rating does not obtain, in the present 
circumstances, owing to the following consideration:  With 
respect to compensation authorized "pursuant to any Act or 
administrative issue, the effective date of such award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Finally, while a compensable rating, prior to 
June 10, 1999, might be assigned pursuant to Code 6200 if 
there is clinical evidence of suppuration/pus formation, the 
record reflects no temporal evidence of the same.  In view of 
the foregoing observations, then, a compensable rating for 
cholesteatoma, left ear with tinnitus, status post 
tympanomastoidectomy, prior to June 10, 1999, is not in 
order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Codes 6200, 6260 (effective through June 9, 1999).


II.  Higher Rating, Cholesteatoma, Left Ear, currently 10 
Percent Disabling

With respect to the veteran's claim for a rating in excess of 
10 percent for cholesteatoma, left ear with tinnitus, status 
post tympanomastoidectomy, the Board would point out that, 
even though there was no indication of aural polyps (or the 
production of pus, i.e., suppuration) relative to the 
veteran's left ear on the December 1998 VA examination, his 
presently assigned 10 percent rating is identical to the 
evaluation warranted if in fact evidence of aural polyps or 
suppuration was shown.  His recorded complaint on the 
December 1998 VA examination relative to experiencing 
tinnitus in his left ear of "periodic" frequency is 
representative of pertinent disablement (i.e., "recurrent" 
tinnitus) warranting a 10 percent rating under Code 6260 in 
accordance with the promulgation of Diagnostic Code 6260 
which became effective on June 10, 1999.  Finally, inasmuch 
as the tinnitus of such frequency is the basis for the 
presently assigned 10 percent rating (authorized under Code 
6260 pursuant to "Note", Code 6200), a separate rating for 
tinnitus is not in order.  See Note to Diagnostic Code 6260 
(effective June 10, 1999).

Nevertheless, while a 10 percent rating is the maximum 
evaluation authorized under Diagnostic Code 6260, a rating in 
excess of 10 percent might yet be awarded in accordance with 
38 C.F.R. § 4.10, as pertinent to cholesteatoma/tinnitus-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  In this regard, 
however, as opposed to it being of a sustained high pitch, 
the veteran indicated on the December 1998 VA examination 
that the loudness of his tinnitus was variable (i.e., it 
"varies").  This suggests that the veteran's tinnitus may not 
be problematic at all times.  The foregoing consideration, in 
the Board's view, militates persuasively against any notion 
of entitlement to a higher disability rating predicated on 
the provisions of 38 C.F.R. § 4.10.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.10 and Part 4, Diagnostic Codes 6200, 
6260 (effective June 10, 1999).


III.  Left Ear Hearing Loss

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 
10 percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 
10 percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85 and 
Part 4, Diagnostic Codes 6100 to 6101. 

In conjunction with the veteran's current claim for an 
increased rating for his service-connected left ear hearing 
loss, a VA audiometric examination performed in January 1998 
revealed that the veteran had an average pure tone threshold 
level of 5 decibels in the right ear and 37.5 decibels in the 
left ear for the frequencies at 1,000, 2,000, 3,000, and 
4,000 hertz; speech recognition ability was 96 and 92 percent 
in the right and left ears, respectively.  A VA audiometric 
examination performed in December 1998 revealed that the 
veteran had an average pure tone threshold level of 5 
decibels in the right ear and 29 decibels in the left ear, 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; 
speech recognition ability was 96 percent in each ear.  

The veteran contends, in essence, that his service-connected 
left ear hearing loss is more severely disabling than 
currently evaluated.  Nevertheless, under the applicable 
criteria, as set forth above, the veteran's hearing acuity 
(based, moreover, on the greater relative loss of acuity 
shown with respect to the left ear on the January 1998 
audiogram) is at level I in the left ear, and a comparison of 
such finding with the schedular criteria does not demonstrate 
entitlement to a compensable rating.  

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25,202-210 (May 11, 1999).  However, the results of each 
of the above-cited VA audiograms do not reflect any puretone 
threshold at 1000, 2000, 3000 or 4000 Hertz of 55 or more 
decibels, nor a 30 decibels or less threshold at 1000 Hertz 
in tandem with a threshold of 70 decibels or more at 2000 
Hertz.  In view of the same, then, the above-referenced 
revised criteria are of no bearing to alter the disposition 
reached above.  

IV.  Perforated Tympanic Membrane, Left Ear

Service medical records reflect that a perforated tympanic 
membrane in the veteran's left ear was noted in October 1994.  
Persistent "perf[orations]" involving such membrane were 
noted in July 1995.  Subsequent to service, when the veteran 
was examined by VA in December 1998, a clean apparently 
surgery-related "graft" was noted relative to the tympanic 
membrane, which was apparently clinically asymptomatic, on 
the left. 

Pursuant to Diagnostic Code 6211, a perforated tympanic 
membrane warrants a noncompensable rating.  While an 
extraschedular evaluation is assignable in accordance with 
the provisions of 38 C.F.R. § 3.321(b)(1), the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and thus warrant 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the veteran (who in August 
1999 was apparently preparing to begin employment as an auto 
worker) has not asserted or offered any objective evidence 
that the disablement occasioned by his perforated tympanic 
membrane (or any other service-connected disability) at all 
interferes with his employability.  Therefore, an exceptional 
or unusual disability picture (i.e., one where the veteran's 
currently assigned pertinent rating is found to be 
inadequate) is not presented.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines, in the context of this aspect of the 
appeal, that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 3.321 and Part 
4, Diagnostic Code 6211.

The Board has, finally, with respect to each of the veteran's 
claims for a higher disability rating addressed above, 
considered the discussion recently advanced by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, relative to 
each claim for a higher disability rating addressed above, 
the duration between receipt of the veteran's related 
original claim (October 1997) and the assignment of the 
initial respective ratings was quite brief, i.e., only 
approximately six months.  Given such consideration, and 
following the Board's longitudinal scrutiny of the pertinent 
evidentiary record, the Board is of the view that the cited 
Fenderson rationale does not apply.


ORDER

A compensable rating for cholesteatoma, left ear with 
tinnitus, status post tympanomastoidectomy, prior to June 10, 
1999, is denied.

A rating in excess of 10 percent for cholesteatoma, left ear 
with tinnitus, status post tympanomastoidectomy, is denied.

A compensable rating for left ear hearing loss is denied.

A compensable rating for perforated tympanic membrane, left 
ear, is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 6 -


- 1 -


